Citation Nr: 1209747	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to September 1975, from May 1976 to April 1977, and from October 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2011, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's report of medical examination for discharge purposes, dated in April 1981, reflects that pure tone thresholds were less than 20 decibels at all measured Hertz levels.  Thus, based on audiometric results, the Veteran had normal hearing upon separation.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board also notes that in block 75 (Recommendations -further specialist examinations indicated) of the report of medical examination, it is written that the Veteran should undergo weight loss, and continued care for hypertension and headaches.  There is no annotation that the Veteran should seek a further specialist examination for his hearing or ears.  Nevertheless, the Veteran testified at the November 2011 Board hearing that he was seen at a VA facility in Jacksonville, Florida for a physical examination in approximately April 1981.  He further testified that the appointment was within a "matter of weeks" of his discharge physical.  (See Board hearing transcript, page 5.)  In addition, he stated that test results "showed a 30 percent hearing loss at my time of discharge but it was not compensable."  (See Board hearing transcript page 8.)  
The Veteran also testified that he noticed hearing loss within the last two to six months of service.  The Board notes that clinical records upon discharge and for many years subsequent to service do not support the Veteran's contention of chronic hearing loss since service.  The records reflect "normal hearing to whispered voice and the watch tick" (December 1981), "no hearing loss noted" (December 1981), "good" hearing (October 1988), "no problem noted" (January 1997), and that the Veteran denied hearing problems (April 2001).  Thus, any clinical records reflecting a hearing loss within a few months after discharge from service, if such records exist, would support the Veteran's assertion.  

The Board finds that all pertinent VA medical records, if any, from April 1981 to December 1981 from the Jacksonville, Florida VA medical facility, may be useful in adjudicating the claim.  (The Board notes that December 1981 VA examination records from Jacksonville, Florida are of record; however, the Veteran testified that his exam was within "weeks" of his discharge and in approximately April 1981.)  

The claims file includes a September 2008 VA formal finding of unavailability of VA records from April 17, 1981 to December 31, 2003; however the finding was with regard to Milwaukee VA Medical Center records; the Veteran has testified that the 1981 examination was at the Jacksonville, Florida VA medical facility.  

If additionally received VA records from 1981 reflect abnormal hearing upon audiology testing, a supplemental VA clinical opinion will be warranted. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all pertinent VA treatment records, if any, from Jacksonville, Florida VA medical facilities from April 1971 through December 1971, not already associated with the claims file.  If no such records are available, the RO should note such in the claims file, and advise the Veteran in this regard.

2.  If, and only if, any newly obtained records from 1981 reflect abnormal hearing upon audiology testing, request that the VA 2008 examiner, or if she is unavailable, another clinician, to provide a supplemental opinion, with consideration of the newly received record(s) as to whether it is at least as likely as not that the Veteran has a current hearing loss disability etiologically related to service.

The RO and the clinician must consider that a threshold higher than 20 decibels indicates some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


